IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20415
                          Summary Calendar



KENNARD LAZENBY,

                                           Plaintiff-Appellant,

versus

WILTEL COMMUNICATION, doing business as
Williams Communications Solutions,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. 99-CV-3435
                       --------------------
                         February 22, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Kennard Lazenby appeals from an adverse summary judgment

disposing of his race discrimination claims.     After de novo review

of the briefs and summary judgment evidence, we affirm essentially

for the reasons set forth in the memorandum and recommendation of

the magistrate judge which was approved and adopted by the district

court.   The judgment of the district court is AFFIRMED.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.